Appellee, as disclosed by his first amended original petition, sued appellants upon eight promissory notes for $50 each, executed by Mrs. E. R. Glasscock and payable to appellee. He alleged that the payment of said notes was secured by a chattel mortgage upon nine mules, and a copy of said mortgage was attached to the petition. Judgment was rendered in favor of plaintiff for his debt and for foreclosure of his chattel mortgage lien.
The value of the mules was not alleged, and the petition, therefore, fails to affirmatively allege facts showing that the court had jurisdiction of the cause of action. Marshall v. Stowers Furniture Co.,167 S.W. 230; Richardson v. Hethcock, 173 S.W. 1006. Our views on this matter are fully stated in the first-cited case.
According to the evidence, the value of the mules greatly exceeded $1,000, and if this be correct plaintiff could not in good faith amend so as to bring the case within the jurisdiction of the county court, but, nevertheless, we will not dismiss the case, but will reverse the judgment and remand the cause in accordance with the practice heretofore existing in this court, and leave it to the plaintiff to dismiss if the value of the mules is as was testified to upon the trial below.